re 106 (Rev. MOR ni dse ey OOF GE-MIN Doc #: 1 Filed: 08/08/19 Page: 1 of 26 PAGEID #: 1

UNITED STATES DISTRICT Court FILED
for the AUG 8 2019

Southern District of Ohio

Richard W.N
Clerk of Court, Davich OH

Case No. 2 . | d, = my 4+}

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

1216 Cloverfield Avenue Apartment D, Kettering, Ohio.

ee ee ee ee ee ee”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Southern — District of Ohio __, there is now concealed /identify: the

 

person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;
Mf contraband, fruits of crime, or other items illegally possessed:
property designed for use, intended for use, or used in committing a crime:

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

18 use Caxegsion Possession of a firearmlam Hh aS GP eseee, ofiker of a controlled substance
18 U.S.C. § 922(a)(6) or by a person addicted to a controlled substance

18 U.S.C. § 924{a)(1)(A) false statement regarding firearms

18 U.S.C. § 1001 false statement regarding firearms

21 U.S.C. § 844 false statement

The application is based on these facts: unlawful possession of a controlled substance

See Attached Affidavit

a Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on theyattached sheet.

SA P. Andrew Gradan FBI

    
  

Applicant's signature

 

Printed Fame and tithe AY

Sworn to before me and signed in my presence.

Date: 08/08/2019 —_ ff \ip
City and state: Dayton, Ohio Hon. Michael J. Newman” U.S. Magistrate Judge
Printed namecand tithe al

 
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 2 of 26 PAGEID #: 2

ATTACHMENT A

Property to be searched

The property to be searched is 1216 Cloverfield Avenue, Apartment D, Kettering,
Ohio 45429, further described as an apartment rented by Ethan KOLLIE and located at 1216
Cloverfield Avenue, Kettering, Ohio 45429, within a large multi-unit brick building with
multiple front facing windows and blue shutters, as depicted in the photograph below. The
apartment building has four tan in color pillars on the front of the building. The building has a
concrete walkway leading from the sidewalk to a small concrete porch located near the front
door. The front door is a large tan door with five small widows on each side. The apartment
building’s landscape consists of multiple small bushes running across the front of the building
and two medium sized trees in the front yard. The building has a concrete driveway on the left
side of the home leading to a large multiple car garage.

 
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 3 of 26 PAGEID #: 3

ATTACHMENT B

Property to be seized

l. All records relating to violations of:

18 U.S.C. § 922(g)(3)
18 U.S.C. § 922(a)(6)

18 U.S.C. § 924(a)(1)(A)
18 U.S.C. § 1001

21 U.S.C. § 844

involving Ethan KOLLIE and occurring after 2013, including:
a. any information related to the purchase, use, or possession of firearms;
b. any information related to the purchase, use, or sale of controlled substances;

c. any information related to the types, amounts, and prices of controlled substances
or firearms purchased, used, or trafficked as well as dates, places, and amounts of

specific transactions;

d. any information related to sources of controlled substances or firearms (including

names, addresses, phone numbers, or any other identifying information);

e, any information recording KOLLIE’s schedule or travel from 2013 to the

present;

f. all bank records, checks, credit card bills, account information, and other financial

records.
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 4 of 26 PAGEID #: 4

h.

above.

records of Internet Protocol addresses used:

records of Internet activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the user

entered into any Internet search engine, and records of user-typed web addresses.

Computers or storage media used as a means to commit the violations described

For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a.

evidence of who used, owned, or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, email, email contacts, “chat,” instant messaging

logs, photographs, and correspondence:

evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence
of the presence or absence of security software designed to detect malicious

software;

evidence of the lack of such malicious software;
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 5 of 26 PAGEID #: 5

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events relating

to crime under investigation and to the computer user;

€. evidence indicating the computer user’s state of mind as it relates to the crime

under investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or similar

containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;
h. evidence of the times the COMPUTER was used:

i. passwords, encryption keys, and other access devices that may be necessary to

access the COMPUTER;

j. documentation and manuals that may be necessary to access the COMPUTER or

to conduct a forensic examination of the COMPUTER;

k. records of or information about Internet Protocol addresses used by the

COMPUTER;

|. records of or information about the COMPUTER’s Internet activity, including

firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 6 of 26 PAGEID #: 6

web pages, search terms that the user entered into any Internet search engine, and

records of user-typed web addresses:

m. contextual information necessary to understand the evidence described in this

attachment.

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.

This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

4
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 7 of 26 PAGEID #: 7

enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or
copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 8 of 26 PAGEID #: 8

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF THE
PREMISES OF 1216 CLOVERFIELD 1 \ ae — +
AVENUE APARTMENT D, KETTERING, Casco, “3 ~ 1 “wo”

OHIO

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, P. Andrew Gragan, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND
L, I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a warrant to search the premises known as 1216 Cloverfield
Avenue Apartment D, Kettering, Ohio, hereinafter “PREMISES,” further described in

Attachment A, for the things described in Attachment B.

2. I am a Special Agent with the Federal Bureau of Investigation (“FBI”), Cincinnati
Division. I have been employed as a Special Agent with the FBI since May 2016. I have
received training in national-security investigations and criminal investigations, and I have
conducted investigations related to international terrorism, white-collar crimes, drug trafficking,
public corruption, and violent crimes. As part of these investigations, I have participated in
physical surveillance and records analysis, worked with informants, conducted interviews,

served court orders and subpoenas, and executed search warrants.
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 9 of 26 PAGEID #: 9

a The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

PROBABLE CAUSE

4, On or about August 4, 2019, agents with the FBI and ATF (Bureau of Alcohol,
Tobacco, Firearms and Explosives) interviewed Ethan KOLLIE (KOLLIE), at the
PREMISES, in connection with the mass shooting earlier that day in Dayton, Ohio, committed
by Conner Stephen BETTS (BETTS). KOLLIE indicated that he liked guns and currently
owns a handgun and a micro Draco pistol. He also indicated that he purchased body armor and a
firearm accessory for BETTS earlier this year. KOLLIE consented to a search of his residence.
While inside, the agents smelled marijuana and observed, in plain sight, paraphernalia consistent
with smoking marijuana including, what appeared to be commonly referred to as a “bong,”
which is a drug delivery device commonly used to smoke marijuana. Agents also observed in
plain sight, on the counter, what they believed to be the Draco pistol. KOLLIE indicated that

his handgun was in his bedroom.

>. On or about August 8, 2019, agents with the FBI again interviewed KOLLIE,
this time at his place of work. KOLLIE advised the FBI that he was concealed carry, which
based upon my training and experience is an indication that he was carrying a firearm, and that
he was claiming to have a permit to do so. The FBI observed a belt clip of what appeared to be

an inside-the-waistband holster. KOLLIE informed the FBI that he and BETTS had done “hard
2
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 10 of 26 PAGEID #: 10

drugs,” marijuana, and acid together four to five times a week during 2014 to 2015. When asked
how often he used drugs in the past year and a half, KOLLIE indicated that he smoked
marijuana every day and had done so since he was fourteen. Agents asked KOLLIE: “So you
never stopped,” or words to that effect. KOLLIE responded “that’s right,” or words to that
effect. Based on my training and experience, and information from other law enforcement
agents and officers, I am aware that marijuana is a controlled substance. The interviewing agents
asked KOLLIE for consent to search his cellphone, but KOLLIE refused to give consent.
Based on my training and experience, I know that individuals who use controlled substances,
such as marijuana, use cellphones for purposes of buying controlled substances, communicating

with their supplier, and storing contact information pertaining to their supplier.

6. Records obtained from a Dayton area Federal Firearm Licensed dealer included
an ATF Form 4473, which based on my training and experience I know is required in order to
complete the transaction of purchasing a firearm from a licensed dealer. The form pertained to
the purchase by KOLLIE of a Century Arms Draco 7.62x39mm pistol with serial number PMD-
11797-19. The form transferee/buyer was listed as Ethan William KOLLIE with the
aforementioned address of the PREMISES, and a date of birth and social security number that is
consistent with Ohio Bureau of Motor Vehicle records. The transfer of the firearm from the
dealer to KOLLIE was completed on May 9, 2019.

7. Box lle of the ATF Form 4473 states, “Are you an unlawful user of, or addicted
to, marijuana or any depressant, stimulant, narcotic drug, or any other controlled substance?

Warning: The use or possession of marijuana remains unlawful under Federal law regardless of
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 11 of 26 PAGEID #: 11

whether it has been legalized or decriminalized for medicinal or recreational purposes in the state
where you reside.” KOLLIE’s Form 4473 was checked “No” in response to the question in box
lle.

TECHNICAL TERMS

8. Based on my training and experience, | use the following technical terms to

convey the following meanings:

Storage medium: A storage medium is any physical object upon which computer
data can be recorded. Examples include hard disks, RAM, floppy disks, flash

memory, CD-ROMs, and other magnetic or optical media.

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

9, As described above and in Attachment B, this application seeks permission to
search for records that might be found on the PREMISES, in whatever form they are found. One
form in which the records might be found is data stored on a computer’s hard drive or other
storage media. Thus, the warrant applied for would authorize the seizure of electronic storage
media or, potentially, the copying of electronically stored information, all under Rule

41(e)(2)(B).

10. Probable cause. | submit that if a computer or storage medium is found on the
PREMISES, there is probable cause to believe those records will be stored on that computer or

storage medium, for at least the following reasons:
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 12 of 26 PAGEID #: 12

a. Based on my knowledge, training, and experience, I know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear: rather,

that data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in

a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in particular,
computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer

users typically do not erase or delete this evidence, because special software is
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 13 of 26 PAGEID #: 13

11

typically required for that task. However, it is technically possible to delete this

information.

Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence will be on any storage medium in the

PREMISES because:

a.

Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).
Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web browsers,
e-mail programs, and chat programs store configuration information on the
storage medium that can reveal information such as online nicknames and
passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use. Computer file

systems can record information about the dates files were created and the
6
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 14 of 26 PAGEID #: 14

sequence in which they were created, although this information can later be

falsified.

b. As explained herein, information stored within a computer and other electronic
storage media may provide crucial evidence of the “who, what, why, when,
where, and how” of the criminal conduct under investigation, thus enabling the
United States to establish and prove each element or alternatively, to exclude the
innocent from further suspicion. In my training and experience, information
stored within a computer or storage media (e.g., registry information,
communications, images and movies, transactional information, records of
session times and durations, internet history, and anti-virus, spyware, and
malware detection programs) can indicate who has used or controlled the
computer or storage media. This “user attribution” evidence is analogous to the
search for “indicia of occupancy” while executing a search warrant at a residence.
The existence or absence of anti-virus, spyware, and malware detection programs
may indicate whether the computer was remotely accessed, thus inculpating or
exculpating the computer owner. Further, computer and storage media activity
can indicate how and when the computer or storage media was accessed or used.
For example, as described herein, computers typically contain information that
log: computer user account session times and durations, computer activity
associated with user accounts, electronic storage media that connected with the

computer, and the IP addresses through which the computer accessed networks
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 15 of 26 PAGEID #: 15

and the internet. Such information allows investigators to understand the
chronological context of computer or electronic storage media access, use, and
events relating to the crime under investigation. Additionally, some information
stored within a computer or electronic storage media may provide crucial
evidence relating to the physical location of other evidence and the suspect. For
example, images stored on a computer may both show a particular location and
have geolocation information incorporated into its file data. Such file data
typically also contains information indicating when the file or image was created.
The existence of such image files, along with external device connection logs,
may also indicate the presence of additional electronic storage media (e.g., a
digital camera or cellular phone with an incorporated camera). The geographic
and timeline information described herein may either inculpate or exculpate the
computer user. Last, information stored within a computer may provide relevant
insight into the computer user’s state of mind as it relates to the offense under
investigation. For example, information within the computer may indicate the
owner’s motive and intent to commit a crime (e.g., internet searches indicating
criminal planning), or consciousness of guilt (e.g., running a “wiping” program to
destroy evidence on the computer or password protecting/encrypting such
evidence in an effort to conceal it from law enforcement).

c. A person with appropriate familiarity with how a computer works can, after
examining this forensic evidence in its proper context, draw conclusions about

how computers were used, the purpose of their use, who used them, and when.
8
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 16 of 26 PAGEID #: 16

d. The process of identifying the exact files, blocks, registry entries, logs, or other
forms of forensic evidence on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process. While it is possible to specify in
advance the records to be sought, computer evidence is not always data that can
be merely reviewed by a review team and passed along to investigators. Whether
data stored on a computer is evidence may depend on other information stored on
the computer and the application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand other evidence also

falls within the scope of the warrant.

e. Further, in finding evidence of how a computer was used, the purpose of its use,
who used it, and when, sometimes it is necessary to establish that a particular
thing is not present on a storage medium. For example, the presence or absence
of counter-forensic programs or anti-virus programs (and associated data) may be

relevant to establishing the user’s intent.

f. I know that when an individual uses a computer to research or purchase
controlled substances or firearms, the individual’s computer will generally serve
both as an instrumentality for committing the crime, and also as a storage medium
for evidence of the crime. The computer is an instrumentality of the crime
because it is used as a means of committing the criminal offense. The computer is
also likely to be a storage medium for evidence of crime. From my training and

experience, I believe that a computer used to commit a crime of this type may

9
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 17 of 26 PAGEID #: 17

contain: data that is evidence of how the computer was used; data that was sent or
received; notes as to how the criminal conduct was achieved; records of Internet
discussions about the crime; and other records that indicate the nature of the

offense.

12. Necessity of seizing or copying entire computers or storage media. In most cases,
a thorough search of a premises for information that might be stored on storage media often
requires the seizure of the physical storage media and later off-site review consistent with the
warrant. In lieu of removing storage media from the premises, it is sometimes possible to make
an image copy of storage media. Generally speaking, imaging is the taking of a complete
electronic picture of the computer’s data, including all hidden sectors and deleted files. Either
seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded
on the storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:

a. The time required for an examination, As noted above, not all evidence takes the
form of documents and files that can be easily viewed on site. Analyzing
evidence of how a computer has been used, what it has been used for, and who
has used it requires considerable time, and taking that much time on premises
could be unreasonable. As explained above, because the warrant calls for forensic
electronic evidence, it is exceedingly likely that it will be necessary to thoroughly
examine storage media to obtain evidence. Storage media can store a large

volume of information. Reviewing that information for things described in the

10
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 18 of 26 PAGEID #: 18

13.

warrant can take weeks or months, depending on the volume of data stored, and

would be impractical and invasive to attempt on-site.

Technical requirements. Computers can be configured in several different ways,
featuring a variety of different operating systems, application software, and
configurations. Therefore, searching them sometimes requires tools or knowledge
that might not be present on the search site. The vast array of computer hardware
and software available makes it difficult to know before a search what tools or
knowledge will be required to analyze the system and its data on the Premises.
However, taking the storage media off-site and reviewing it in a controlled

environment will allow its examination with the proper tools and knowledge.

Variety of forms of electronic media. Records sought under this warrant could be
stored in a variety of storage media formats that may require off-site reviewing

with specialized forensic tools.

Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.

1]
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 19 of 26 PAGEID #: 19

14. Because at least one other individual (a roommate) shares the PREMISES as a
residence, it is possible that the PREMISES will contain storage media that are predominantly
used, and perhaps owned, by persons who are not suspected of a crime. If it is nonetheless
determined that that it is possible that the things described in this warrant could be found on any
of those computers or storage media, the warrant applied for would permit the seizure and review

of those items as well.
CONCLUSION

15, Based on the foregoing, I believe there is probable cause to believe that crimes
have been committed, namely, violations of 18 U.S.C. § 922(g)(3) (Possession of a firearm by an
unlawful user of a controlled substance or by a person addicted to a controlled substance), 18
U.S.C. § 922(a)(6) (false statement regarding firearms), 18 U.S.C. § 924(a)(1)(A) (false
statement regarding firearms); 18 U.S.C. § 1001 (false statement), and 21 U.S.C. § 844
(unlawful possession of a controlled substance), and that evidence, contraband, fruits of crime,

and instrumentalities of crime will be found in the PREMISES.

16. I submit that this affidavit supports probable cause for a search warrant
authorizing the examination of the Device described in Attachment A to seek the items described

in Attachment B.

Respectfully submitted,

a

 
 

 

   

: Andrew-Gragan
Special Agent

ID
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 20 of 26 PAGEID #: 20

Federal Bureau of Investigation

 

Subscribed and swolaye Catone 1 NO\
on August 8, 2019;40/ Daan, Ohig: \° \
ie ee Ns)

       

Hon. Michael J. Newnan ey 2 AT Say
UNITED STATES MAGISTRATE UOGE

 

13
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 21 of 26 PAGEID #: 21

ATTACHMENT A

Property to be searched

The property to be searched is 1216 Cloverfield Avenue, Apartment D, Kettering,
Ohio 45429, further described as an apartment rented by Ethan KOLLIE and located at 1216
Cloverfield Avenue, Kettering, Ohio 45429, within a large multi-unit brick building with
multiple front facing windows and blue shutters, as depicted in the photograph below. The
apartment building has four tan in color pillars on the front of the building. The building has a
concrete walkway leading from the sidewalk to a small concrete porch located near the front
door. The front door is a large tan door with five small widows on each side. The apartment
building’s landscape consists of multiple small bushes running across the front of the building
and two medium sized trees in the front yard. The building has a concrete driveway on the left
side of the home leading to a large multiple car garage.

 
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 22 of 26 PAGEID #: 22

1.

ATTACHMENT B

Property to be seized

All records relating to violations of:

e 18 U.S.C. § 922(g)(3)
e 18U.S.C. § 922(a)(6)

e 18 U.S.C. § 924(a)(1)(A)
e 18U.S.C.§ 1001

e 21 U.S.C. § 844

involving Ethan KOLLIE and occurring after 2013, including:

a.

any information related to the purchase, use, or possession of firearms:
any information related to the purchase, use. or sale of controlled substances;

any information related to the types, amounts, and prices of controlled substances
or firearms purchased, used, or trafficked as well as dates, places, and amounts of

specific transactions;

any information related to sources of controlled substances or firearms (including

names, addresses, phone numbers, or any other identifying information);

any information recording KOLLIE’s schedule or travel from 2013 to the

present;

all bank records, checks, credit card bills, account information, and other financial

records.
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 23 of 26 PAGEID #: 23

above.

records of Internet Protocol addresses used:

records of Internet activity, including firewall logs, caches, browser history and
cookies, “bookmarked” or “favorite” web pages, search terms that the user

entered into any Internet search engine, and records of user-typed web addresses.

Computers or storage media used as a means to commit the violations described

For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a.

evidence of who used, owned. or controlled the COMPUTER at the time the
things described in this warrant were created, edited, or deleted, such as logs,
registry entries, configuration files, saved usernames and passwords, documents,
browsing history, user profiles, email, email contacts, “chat,” instant messaging

logs, photographs, and correspondence;

evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence
of the presence or absence of security software designed to detect malicious

software;

evidence of the lack of such malicious software;
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 24 of 26 PAGEID #: 24

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events relating

to crime under investigation and to the computer user:

e. evidence indicating the computer user’s state of mind as it relates to the crime

under investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or similar

containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;
h. evidence of the times the COMPUTER was used:

i. passwords, encryption keys, and other access devices that may be necessary to

access the COMPUTER:

j. documentation and manuals that may be necessary to access the COMPUTER or

to conduct a forensic examination of the COMPUTER;

k. records of or information about Internet Protocol addresses used by the

COMPUTER;

1, records of or information about the COMPUTER’s Internet activity, including

firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 25 of 26 PAGEID #: 25

web pages, search terms that the user entered into any Internet search engine, and

records of user-typed web addresses;

m. contextual information necessary to understand the evidence described in this

attachment.

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.

This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

4
Case: 3:19-mj-00477-MJN Doc #: 1 Filed: 08/08/19 Page: 26 of 26 PAGEID #: 26

enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or
copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.
